Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 12 are objected to because of the following informalities:  
Claim 8, line 2,
	“15” should be deleted

Claim 12, lines 1-2, 
“and not the circuitry” should be deleted.

Appropriate correction is required.


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Kang (US 2007/0264933 A1).

Regarding claim 1. 
Kang (US 2007/0264933 A1) discloses A communications terminal {Kang: BS 311-Fig.3} comprising: 
circuitry {not shown but inherent therein the BS 311-Fig.3, emphasis added} configured to transmit, as part of a downlink operation, signals representing data to a first relay node of a plurality of relay nodes {Kang: Fig.3 wherein BS transmits 351 and/or 361 signals via RS 341 and/or 321 and 331 to MS 333}; and 
transmit, as part of the downlink operation, upon predetermined conditions  being met, signals representing at least a first part of the data to the first relay node {Kang: RS 321-Fig.3} and  transmit signals representing at least a second part of the data to a second relay node {Kang: RS 321-Fig.3} of the plurality of relay nodes, upon activation of the second relay node of the plurality of relay nodes responsive to the predetermined conditions being met {Kang: if data is exchanged between BS311 and MS 333 via 341 and RS 331, a data delivery route between BS 311 and MS 333 is path 1 denoted by arrows 351, 353, and 355.  When system of RS 341 is down or the link status between 

Regarding claim 4. 
-Claim 4 is rejected with the same reasons as set forth in claim 1, see also ¶0006 wherein Kang’s system is OFDM/OFDMA. 
Circuitry for a communications terminal, the circuity configured to control the communications terminal to: 
transmit signals representing data to a first relay node of a plurality of relay nodes according to an orthogonal frequency divisional multiplex (OFDM)-based interface; and 
transmit, upon predetermined conditions being met, signals representing at least a first part of the data to the first relay node and to transmit signals representing at least a second part of the data to a second relay node of the plurality of relay nodes according to the orthogonal frequency divisional multiplex (OFDM)-based interface, upon activation of the second relay node of the plurality of relay nodes responsive to the predetermined conditions being met.

Regarding claim 7. 
-Claim 7 is rejected with the same reasons as set forth in claim 1.
A method performed by a communications terminal, the method comprising: 

transmitting, upon predetermined conditions being met as determined by a mobile user equipment (UE) device, signals representing at least a first part of the data to the first relay node and to transmit signals representing at least a second part of the data to a second relay node of the plurality of relay nodes, upon activation of the second relay node of the plurality of relay nodes responsive to the predetermined conditions being met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8-10, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kang (US 2007/0264933 A1) in view of Kanazawa (US 8,693,413 B2).

Regarding claim 2. With the same reason as set forth in The communications terminal of claim 1, Kang does not explicitly disclose wherein the circuitry is configured to, upon the predetermined conditions being met, transmit a request message to the first relay node. 
However, in the same field of endeavor, Kanazawa (US 8,693,413 B2) discloses wherein the circuitry is configured to, upon the predetermined conditions being met, transmit a request message to the first relay node {Kanazawa: ST402c eNB 170-Fig.13 transmits Relay Request (#N, P2) to RS140-Fig.13, col.15, lines 44-46, see also ST402a-Fig.11 & ST402b-Fig.12}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Kanazawa’s teaching to Kang’s system with the motivation being to “improve received quality without allocating additional extra radio resources in retransmission” by only retransmit MBMS according to received quality (i.e. CQI’s) from a plurality of UE’s {Kanazawa: col.16, lines 1-8}.

Regarding claim 5. 
-Claim 5 is rejected with the same reasons as set forth in claims 2 & 4.


Regarding claim 8. 
-Claim 8 is rejected with the same reasons as set forth in claims 2 & 7.
The method of claim 7, further comprising: transmitting, upon the predetermined conditions being met, a request message to 15the first relay node.

Regarding claim 9. (New) With the same reasons as set forth in The communications terminal of claim 1, Kang does not explicitly disclose wherein a mobile user equipment (UE) device determines when the predetermined conditions are met.  
However, in the same field of endeavor, Kanazawa (US 8,693,413 B2) discloses wherein a mobile user equipment (UE) device determines when the predetermined conditions are met {Kanazawa: UE1 & UE2 in Fig.13 transmitted NACK (#N,CQI) ST103-1 & ST103-2 in Fig.13 upon received packet in error in MBMS DATA #N (S), ST102-Fig.13, see also Figs.11-12}.Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Kanazawa’s teaching to Kang’s system with the motivation being to “only retransmission data of a smaller data amount is retransmitted to a UE that is located in a zone in which the CQI is equal to or higher than a predetermined threshold, so that it is possible to reduce radio resources to use in retransmission”{Kanazawa: col.13, lines 26-30, see also col.15, lines 60-67}
Regarding claim 12. (New) 
-Claim 12 is rejected with the same reasons as set forth in claim 9.
The circuitry of claim 4, wherein a mobile user equipment (UE) device and not the circuitry determines when the predetermined conditions are met.  

Regarding claim 10. (New) With the same reasons as set forth in The communications terminal of claim 9, wherein the communications terminal is an evolved Node B (eNodeB) {Kanazawa: eNB 160-Figs.11-13}.  
	
Regarding claim 13. (New) 
-Claim 13 is rejected with the same reasons as set forth in claim 10.
The circuitry of claim 12, wherein the circuitry is part of an evolved Node B (eNodeB).  

Regarding claim 15. (New) 
-Claim 15 is rejected with the same reasons as set forth in claim 10.
The method of claim 7, wherein the communications terminal is an evolved Node B (eNodeB).  

Claim(s) 11, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1-2) as anticipated by  Kang (US 2007/0264933 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over  Kang (US 2007/0264933 A1) in view of Patel (US 2012/0066371 A1).


Regarding claim 11 {102/103}. (New) 
As 102 Rejection
The communications terminal of claim 1, wherein the predetermined conditions being met include traffic load on the first relay node exceeding a predetermined threshold {Kang: if data is exchanged between BS311 and MS 333 via 341 and RS 331, a data delivery route between BS 311 and MS 333 is path 1 denoted by arrows 351, 353, and 355.  When system of RS 341 is down or the link status between BS 311 and RS 341 becomes poor, the data delivery route needs to be changed from path 1 to another path, ¶0018.  Note that the predetermined conditions are “when the system of RS341 is down or the link status between BS 311 and RS 341 becomes poor”, the link becomes poor could be inherently because overloading or it predetermined threshold was exceeded, emphasis added}.   
	 
Regarding claim 14. (New) 
-Claim 14 is rejected with the same reasons as set forth in claim 11.
The circuitry of claim 4, wherein the predetermined conditions being met include traffic load on the first relay node exceeding a predetermined threshold.  

Regarding claim 16. (New) 
-Claim 16 is rejected with the same reasons as set forth in claim 11.
The method of claim 7, wherein the predetermined conditions being met include traffic load on the first relay node exceeding a predetermined threshold.    

As 103 Rejection
	With the same reasons as set forth in The communications terminal of claim 1, Kang does not explicitly disclose wherein the predetermined conditions being met include traffic load on the first relay node exceeding a predetermined threshold
	However, in the same field of endeavor, Patel (US 2012/0066371 A1) discloses wherein the predetermined conditions being met include traffic load on the first relay node exceeding a predetermined threshold {Patel: Fig.6 & ¶0031-0036, see also Fig.9 & ¶0041-¶0043, Fig.12 & ¶0047}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Patel’s teaching to Kang’s system with the motivation being to “provide a way for network elements to communicate server farm and server load balancing characteristics among themselves to dynamically decide whether to dynamically add, delete, or maintain a number of server load balancers, and to dynamically add, delete, or maintain a number of servers in one or more server farms associated with the load balancers, in order to provide a cost effective and resource efficient alternatives in the server load balancing market. Moreover, these techniques allow for automation of service scaling, concentration of load in the most economical datacenters and allow for dramatic scaling (up and down) of a service when events occur (e.g., web service after a major news event). Without cross load balancer coordination, scaling is limited to the scalability of a static set of sites”{Patel: ¶0049}.

	 Regarding claim 14. (New) 
-Claim 14 is rejected with the same reasons as set forth in claim 11.


Regarding claim 16. (New) 
-Claim 16 is rejected with the same reasons as set forth in claim 11.
The method of claim 7, wherein the predetermined conditions being met include traffic load on the first relay node exceeding a predetermined threshold.                                                         

Allowable Subject Matter
Claims 3 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3. 
The prior art fails to teach the communications terminal of claim 1, Kang does not explicitly disclose wherein the circuitry includes a controller, that is configured to, upon the predetermined conditions being met, control the communications terminal to transmit signals representing at least the second part of the data to the second relay node.
	 

Regarding claim 6. 
The prior art fails to teach the circuitry of claim 4, wherein the circuitry includes a controller, that is configured to, upon the predetermined conditions being met, control the communications terminal to transmit signals representing at least the second part of the data to the second relay node.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





                                                                                                                                                                                                      PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464